SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 12, 2013 ZAGG Inc (Exact name of registrant as specified in its charter) Nevada 001-34528 20-2559624 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3855 South 500 West, Suite J Salt Lake City, Utah (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (801) 263-0699 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01Other Events. Board of Directors Restructures Committees The Board of Directors of ZAGG Inc, a Nevada corporation, restructured its three standing committees, as follows: Audit Committee: Bradley J. Holiday (Chair) Cheryl A. Larabee E. Todd Heiner Daniel R. Maurer Compensation and Stock Option Committee: Daniel R. Maurer (Chair) Cheryl A. Larabee E. Todd Heiner Nominating and Corporate Governance Committee: Cheryl A. Larabee (Chair) E. Todd Heiner Bradley J. Holiday Additionally, the Board clarified that Randall L. Hales, the Chief Executive Officer of the Company and a member of the Board, shall not serve as an ex officio or other type of member of any Committee of the Board of Directors. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZAGG Inc By: /s/ BRANDON T. O’BRIEN Brandon T. O’Brien Chief Financial Officer Date: July 12, 2013 3
